DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Responsive to the applicant’s amendment, all rejections have been removed.

Allowable Subject Matter
Claims 2, 3, 11, and 12, are canceled.
Claims 21-24 are new.
Claims 1, 4-10, and 13-24, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically Phillips (US 20150113435 A1, published: 4/23/2015), Caldwell (US 20170220670 A1, published: 8/3/2017), and Hosotsubo et al. (US 20130145318 A1, published: 6/6/2013), does not expressly teach or render obvious the invention as recited in independent claims 1, 10, and 19.
The prior art does not teach receiving, by the chatbot application, a query from a user in a user input zone of a user interface of the chatbot application, wherein the user interface comprises the user input zone and a content zone, wherein the chatbot application sends the query to a conversation service comprising intents, entities, dialog, and context, wherein intents represent a purpose or goal, wherein entities represent real-world objects relevant to the context, wherein the dialog comprises a conversation flow of branching dialog nodes, and wherein the context comprises stored information specific to the conversation flow.
In addition, it is not believed to have been within the level of one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify or integrate the method of the prior art to incorporate the features of receiving, by the chatbot application, a query from a user in a user input zone of a user interface of the chatbot application, wherein the user interface comprises the user input zone and a content zone, wherein the chatbot application sends the query to a conversation service comprising intents, entities, dialog, and context, wherein intents represent a purpose or goal, wherein entities represent real-world objects relevant to the context, wherein the dialog comprises a conversation flow of branching dialog nodes, and wherein the context comprises stored information specific to the conversation flow, as recited in the context of claims 1, 10, and 19, in combination with the other elements recited.
Finally, a thorough search and consideration did not find a reasonable combination of references that could be used to further reject.  Thus, this application is hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145